Citation Nr: 0111873	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  95-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a timely substantive appeal was filed from the 
denial of the claim reopen a claim for entitlement to service 
connection for bilateral defective hearing.

2.  Whether a timely substantive appeal was filed from the 
denial of the claim of entitlement to service connection for 
a back disability, to include arthritis.

3.  Whether a timely substantive appeal was filed from the 
denial of the claim of entitlement to an increased evaluation 
for anxiety neurosis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  By a rating decision, dated in February 1992, the RO 
found him to be incompetent.  In March 1992, the RO appointed 
his wife, the appellant, as his custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in New Orleans, 
Louisiana.  

A hearing was held in August 1993, in New Orleans, Louisiana, 
before a member of the Board who is no longer with the Board.  
A transcript of the hearing has been included in the 
veteran's claim folder.  The appellant was informed that the 
Board member who conducted the hearing was no longer with the 
Board and was given the opportunity to present testimony 
before a different Board member; however, such a hearing was 
declined, and she requested that a decision be made based on 
the merits of the claim and on the testimony previously 
presented.  

This claim was remanded in August 1997 for the purpose of 
obtaining additional information.  The claim has since been 
returned to the Board for review.


FINDINGS OF FACT

1.  The appellant was notified of the RO's denial of her 
husband's claim in June 1992, and she submitted a notice of 
disagreement with the rating action in February 1993.  

2.  A statement of the case was provided to the appellant on 
April 8, 1993.  No substantive appeal was received within one 
year of the issuance of notice of the rating action or within 
60 days of the date of mailing of the statement of the case.

3.  The appellant did not file a timely substantive appeal 
with respect to these issues.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the claim concerning 
whether new and material evidence had been presented 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss was not filed, and the 
Board lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7104(a), 7105(a), (b)(1), (d)(3), and 7108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000).

2.  A timely substantive appeal of the claim for entitlement 
to service connection for a back disability, to include 
arthritis, was not filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(b)(1), (d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2000).

3.  A timely substantive appeal of the claim for entitlement 
to an increased evaluation for an anxiety reaction was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7104(a), 7105(a), (b)(1), (d)(3), and 
7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On May 28, 1992, the RO denied the appellant's claim for 
entitlement to an increased evaluation for a psychiatric 
condition and service connection for a back condition, to 
include arthritis.  Also denied was a request to reopen a 
claim for service connection for bilateral hearing loss.  The 
RO sent out a notification of the rating action on June 1, 
1992.  The appellant responded with a notice of disagreement 
that was received at the RO on February 9, 1993.  The RO then 
sent the appellant a statement of the case (SOC), which was 
dated April 8, 1993.  The appellant provided testimony before 
the Board on August 9, 1993.  Then, in response to the SOC, 
the appellant returned a VA Form 9, Appeal to Board of 
Veterans' Appeals.  This form was received at the RO on 
November 8, 1993.  

II.  Analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the appellant's claim. 

In January 2001, the appellant and the accredited 
representative were given notice that the Board was going to 
consider whether the substantive appeal was timely with 
respect to this claim and given an opportunity to present 
argument related to this issue.  Cf. 38 C.F.R. § 20.203 
(2000).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  A hearing was not requested by the 
appellant and neither she nor her accredited representative 
proffered arguments or statements as to why they believed 
that the substantive appeal had been timely filed.  

As noted by the United States Court of Appeals for the 
Federal Circuit, ". . . it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

Service connection for a back disability, including 
arthritis, an increased evaluation for a psychiatric 
condition, and whether new and material evidence had been 
presented sufficient to reopen a claim for service connection 
for bilateral hearing loss were denied in May 1992.  The 
appellant was notified of the decision in a letter dated June 
1, 1992.  The notice of disagreement was received on February 
9, 1993, and the SOC was issued on April 8, 1993.  After a 
notice of disagreement is filed, the agency of original 
jurisdiction is to take such review action as is appropriate 
and, if the matter is not resolved to the claimant's 
satisfaction, issue a statement of the case.  38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 19.29 (2000).  A 
VA Form 9, Appeal to Board of Veterans' Appeals, was received 
from the appellant on November 8, 1993.  The appellant 
addressed the issues involving the hearing loss and 
psychiatric condition.  The appellant also provided testimony 
before her hearing in front of the Board in August 1993.  The 
veteran's accredited representative submitted a VA Form 646, 
Statement of Accredited Representation in Appealed Case that 
addressed all three issues; the form was dated December 28, 
1993.  A date receipt stamp was not on the form. 

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The statement of the case was issued on April 8, 
1993; sixty days from the issuance of that document would be 
June 7, 1993.  One year from the sending of the notice of the 
adverse rating decision would have been June 1, 1993.  Thus, 
sixty days from issuance of the statement of the case would 
be the longer period. 

In this instance, the appellant provided testimony before the 
Board on August 9, 1993.  She then submitted a VA Form 9 on 
November 8, 1993, over five months after the deadline of June 
7, 1993.  The accredited representative submitted a VA Form 
646 on December 28, 1993, nearly seven months after the 
deadline of June 7, 1993.  Both documents were filed long 
after the expiration of the appeal period (sixty days after 
the issuance of the SOC).  Hence, neither document may be 
accepted as a timely substantive appeal.  See 38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(b) (2000).  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely appeal of these issues, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(b)(1), (d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202, 20.302(b) (2000); YT v. Brown, 
9 Vet. App. 195 (1996).



ORDER

1.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim 
concerning whether new and material evidence had been 
presented sufficient to reopen the claim for entitlement to 
service connection for bilateral hearing loss is dismissed.  

2.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim of 
entitlement to service connection for a back disability, to 
include arthritis, is dismissed.  

3.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim of 
entitlement to an increased evaluation for an anxiety 
reaction is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

